FILED
                            NOT FOR PUBLICATION                             APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50437

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00106-MMA-1

  v.
                                                 MEMORANDUM *
JUAN CARLOS GARCIA-MORALES,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                            Submitted April 20, 2011 **

Before: RYMER, THOMAS and PAEZ, Circuit Judges.

       Juan Garcia-Morales appeals the sentence imposed following his guilty plea

to attempted entry after deportation in violation of 8 U.S.C. § 1326.

Garcia-Morales contends that the district court erred in determining that his prior

conviction for making criminal threats in violation of Calif. Penal Code § 422 was

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a crime of violence warranting a 16-level enhancement under U.S.S.G. §

2L1.2(b)(1)(A). As Garcia-Morales concedes, this contention is foreclosed by

United States v. Villavicencio-Burruel, 608 F.3d 556 (9th Cir. 2010), which held

that a § 422 violation is categorically a crime of violence.

      AFFIRMED.